Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment, received 10/22/2021, has been entered. 

Allowable Subject Matter
Claims 1-5 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, especially closest prior art reference Chai et al. (US Pub. No. 2018/0005006 A1), fail to teach or suggest all of the limitations of independent claims 1, 11 or 14.  Specifically, the prior art of record fails to teach or suggest the display panel comprising the second region overlapping the sensing module and the first region does not overlap the sensing module, the second pixel area overlaps a first layer that blocks output by the sensing module, the transmission area does not overlap the first layer, and the first region does not overlap the first layer, as recited in claim 1; the display device wherein the first pixel area includes the first layer overlapping some of a plurality of transistors, and the second pixel area overlaps more of the first layer than the first pixel area, as recited by claim 11, because prior art references teach that the layer that blocks 
Dependent claims 2-5, 8-10, 12-13 and 15-19 are allowable because of their dependence from one of allowable independent claims 1, 11 or 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/8/2021